DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
Status of Claims
Amendments to claims 1 and 5 – 6 have been entered.
Claim 7 is newly added.
Accordingly, claims 1 – 7 are currently pending.  
Response to Remarks
Based on further search and consideration, a new reference has been found.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: frequency controller in claims 1 – 7.
The term controller is a generic nonce term modified by “frequency” and has functional language “configured to provide digital frequency control signals …”  Neither the modifier nor the functional language provides structure.  
According to the specification, “The frequency synthesizer includes elements to generate electrical signals at frequencies that are used by the transmit and receive components. In an embodiment, the frequency synthesizer may include elements such as a crystal oscillator, a phase-locked loop (PLL), a frequency doubler, and/or a combination thereof. In an embodiment, the frequency synthesizer is digitally controlled by digital frequency control signals received from the digital baseband system.”  See Spec. Para. 60.  
As such, the structure provided for the frequency controller is the microcontroller 666 as shown in the baseband system 650 as shown in Fig. 6 wherein the control signal is sent to a phase lock loop 772 as shown in Fig. 7 in accordance with written description/specification of paragraph 60.  
The algorithm of the microcontroller 666 for scanning at two different frequencies and different step sizes is described in the specification at Para. 105 and Para. 113, respectively.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 3 “wherein the frequency controller is configured to control the RF units in the two-dimensional array of RF units to simultaneously transmit and receive at RF unit-specific frequencies that are different from each other” and similar language in claim 4 is ambiguous.  
For example, RF unit 1 is one of the RF units claimed.  Let’s say RF transmitter antenna of RF unit 1 is transmitting frequency range 1.  It is unclear whether the two-dimensional array of receive antennas of RF unit 1 is receiving frequency range 1 or whether the two-dimensional array of receive antennas of RF unit 2 is receiving frequency range 1 and vice versa.  Each of the two possibilities requires a unique design from the other possibility and thus cannot just simply be considered broad.  As such, the metes and bounds of the claims cannot be fully understood, thus the claims are indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over obvious over Bonthron (US 2005/0225481) in view of Harman (US 2019/0310347) having effective filing date of Jun. 1, 2017 and Cornic (US 2015/0061928).
As to claim 1, Bontron teaches a stepped frequency radar system (Para. 6 “combination of a pulsed stepped-frequency-continuous-wave waveform and electrically beam-switched radar architecture”), the system comprising: 
a two-dimensional array of radio frequency (RF) units (Para. 204 “The beam scanning/switching radar means 195 utilizes an architecture compatible with electrically steering or switching one or a plurality of transmit and/or receive electromagnetic beams across a plurality of angular positions. Examples of beam scanning/switching means, not meant as a limitation, can include the use of multi-position transmit/receive signal beam switches, signal splitters, phase shifters, variable attenuators, or phased antenna arrays.”), 
wherein each RF unit is configured to implement stepped frequency scanning (Id. “beam scanning” see also Para. 265 and Fig. 14E showing various PRI step sizes.  Note that pulse repetition interval (PRI) is the inverse of pulse repetition frequency (PRF).  In other words, the frequency is getting bigger or smaller based on step size especially for a continuous wave.  See also Para. 312 Fig. 21C – 21D.  It appears that Fig. 14E and 21C are showing different step sizes.  Regardless, the teachings of Para. 265 and 312 make it clear that the patterns of Fig. 14F and Fig. 21D may have different step sizes.) 
and includes a unit-specific mixer (Fig. 16A mixer 270 or Para. 236 “down-converter mixer 270”), 
at least one RF transmit antenna, and a two-dimensional array of receive antennas (Para. 49A), 
wherein the unit-specific mixer of each RF unit is configured to mix a signal that is transmitted from the RF transmit antenna of the RF unit at a transmit frequency with a signal that is received at the two-dimensional array of receive antennas of the RF unit (Para. 236 “down-converter mixer 270”); and 
a frequency controller configured to provide digital frequency control signals to the RF units in the two-dimensional array of RF units (Para. 244 “Another embodiment of modulation signal generator 230 is shown in FIG. 12F. In this arrangement, a frequency pattern controller 298 controls a frequency synthesizer 299.”  See also Para. 297 “A frequency pattern controller 288 controls a frequency synthesizer 268. The output of frequency synthesizer 268 will be a signal whose frequency hops or steps according to the pattern and timing dictated by the frequency pattern controller 288.”  See also Para. 299 “A further embodiment of the frequency-hopping signal generator 295 is shown in FIG. 20C. This arrangement can also be used as a further embodiment of modulation signal generator 230. A frequency pattern controller 288a controls a frequency synthesizer 268a. The output of frequency synthesizer 268a will be a signal whose frequency hops or steps according to the pattern and timing dictated by the frequency pattern controller 288a”)
that cause at least two of the RF units to simultaneously perform stepped frequency scanning across two different RF frequency ranges (Para. 217 “Let one of the two TX channels transmit an up-chirp linearly frequency modulated radar wave, while the other TX channel simultaneously transmits a down-chirp linearly frequency modulated radar wave of the same or different center frequency.”) 
and at two different step sizes (Para. 265 “different step sizes” as shown in Fig. 14E see also Para. 312 “different sept sizes” as shown in Fig. 21A).
The teachings of Bontron cited above may include more than one embodiment.  In the interest of compact prosecution, the Examiner will provide motivation for some of the cited features.  The use of a mixer to down-convert is beneficial because this allows for a signal to be transmitted on a carrier thus allowing for the use of smaller antennae thus saving cost and conserving space.  The mixer is at least located downstream a frequency signal generator such as an oscillator and upstream an antenna.  The use of a two-dimensional antenna phased array of antenna over a single transmit and/or singe receive antenna is that said antenna phased array allows for beamforming for being able to track and illuminate areas of interest wherein said phased array is more efficient, faster, accurate and stable than a mechanical rotating antenna. The advantage of transmitting at least two signals at two different carrier/center frequencies is to minimize the risk of interference because said interference would need to be capable of interfering with the at least said two different carrier/center frequencies which inevitably corresponding to two different frequency ranges even if said frequency ranges are overlapping.  The advantage of having different step sizes is improved resolution including velocity resolution as well as minimizing interference because different step sizes implies reception that is not always at the same time, e.g. jammer may not necessarily jam both at the same time.
The claimed language appears to suggest that there are at least two separate units wherein each unit has its own separate two-dimensional array of receive antennas, separate one transmits antenna and a separate mixer.  The mixer would be required for each unit for down-conversion purposes discussed supra.  Bontron appears to only teach phased arrays in general.  Bontron does teach transmitting two different carrier frequencies as discussed supra thus having a need to have two separate phased antenna arrays.  Thus, it would be best to find a secondary reference that teaches two separate and preferably transceiving antenna phases arrays.  
In the same field of endeavor, Harman teaches “the radar may include a plurality of panels, wherein, on each panel, there is a transmit antenna and a receive antenna, together including a single antenna system. This is particularly advantageous where the transmitted signals are CW (carrier wave), such as FMCW, or where the receive antenna is operated as a phased array (which may or may not be a variable phase (steerable) phased array) (Para. 15).”
In view of the teachings of Harman, it would have been obvious to a person having ordinary skill in the art that the antenna array as taught by Bontron could be replace by a plurality of antennae arrays having at least one transmit antenna and plurality of receive antenna operated as a phased array wherein a phased array is already taught by Bontron as discussed supra.  The motivation of having multiple antenna panels is to increase coverage area, e.g. up to 360-degree coverage.  
Bontron and Harman does not recite simultaneous transmission.  
In the same field of endeavor, Cornic teaches “The oscillator can be adapted to generate, on the individual subarrays, simultaneous transmissions in different and separate frequency bands (Para. 16).”
In view of the teachings of Cornic, it would have been obvious to a person having ordinary skill in the art to simultaneously transmit the up and down chirp as taught by Bontron in view of Harman in order to allow for more transmissions over the same period of time thus increasing the amount of data in less time to improve and make more efficient the radar imaging in Bontron.  
As to claim 3, Bontron in view of Harman and Cornic teaches the stepped frequency radar system of claim 1, wherein the frequency controller is configured to control the RF units in the two-dimensional array of RF units to simultaneously transmit and receive at RF unit-specific frequencies that are different from each other (Harman: Para. 217; Cornic: Para. 16 as cited in claim 1).
The teachings of Bontron cited alone only requires different center frequencies.  However, Cornic clearly teaches different frequency ranges which one of ordinary skill would understand to provide better protection against interference than simply having slightly different frequency ranges, e.g. different center/carrier frequencies.  
In view of the teachings of Cornic, it would have been obvious to simultaneously transmit two completely different frequency ranges in order to provide for even better protection from interference thus improving signal-to-noise and reducing false detections.  
As to claim 7, Bontron in view of Harman and Cornic teaches the stepped frequency radar system of claim 1, wherein the two different RF frequency ranges are in the 2 - 6 GHz frequency range (Para. 332 “"high-frequency" refers to a frequency greater than or equal to 5 GHz,”).
In cases where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Claims 2 and 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over obvious over Bonthron in view of Harman and Cornic applied to claim 1 and in further view of Garrec (US 2011/0160941).
As to claim 2, Bontron in view of Harman and Cornic may not teach the stepped frequency radar system of claim 1, wherein each of the RF units in the two-dimensional array of RF units is individually controllable to transmit and receive at an RF unit-specific frequency.
In the same field of endeavor, Garrec teaches “the antenna modules may be transmit and/or receive antenna modules (Para. 28).”
In view of the teachings of Garrec, it would have been obvious to modify each antenna of Bonthron in view of Harman and Cornic so that each antenna may transceive (transmit and receive) thus improving the overall beamforming capability by allowing for more flexibility among selection of antenna in order to superpose either one or both of the transmit antennae beams and/or receive antennae beams for beamforming.  
As to claim 4, Bontron in view of Harman and Cornic teaches the stepped frequency radar system of claim 1, wherein each of the RF units in the two-dimensional array of RF units is individually controllable to transmit and receive at an RF unit-specific frequency and wherein the frequency controller is configured to control the RF units in the two-dimensional array of RF units to simultaneously transmit and receive at RF unit-specific frequencies that are different from each other (same rationale as in claim 3.  The only language that is different is “individually controllable to transmit and receive”).
Bontron in view of Harman and Cornic may not teach that the antennae are individually controllable to transmit and receive.  
In the same field of endeavor, Garrec teaches “the antenna modules may be transmit and/or receive antenna modules (Para. 28).”
In view of the teachings of Garrec, it would have been obvious to modify each antenna of Bonthron in view of Harman and Cornic so that each antenna may transceive (transmit and receive) thus improving the overall beamforming capability by allowing for more flexibility among selection of antenna in order to superpose either one or both of the transmit and receive beams for beamforming.  
As to claim 5, Bontron in view of Harman, Cornic and Garrec teaches the stepped frequency radar system of claim 4, wherein the frequency controller is configured to provide digital frequency control signals that cause simultaneous stepped frequency scanning in which:
a first RF unit of the at least two RF units scans across a first RF frequency range at a first step size (Bontron: Para. 312 “using patterns that have different step sizes from each other” see also Para. 265 “non-equal PRI step sizes, … different step sizes …” see also Para. 204 “The beam scanning/switching radar means 195 utilizes an architecture compatible with electrically steering or switching one or a plurality of transmit and/or receive electromagnetic beams across a plurality of angular positions.”  Cornic: Cornic was used to teach simultaneous transmission of different frequencies as discussed supra.  Examples of patterns can be seen in Figs. 21C – 21D and Figs. 14E – 14F);
a second RF unit of the at least two RF units scans across a second RF frequency range at a second step size (Id. at least signal A and signal B of Figs. 14E and 21C having different step sizes can be transmitted simultaneously based on modification with Cornic to have different frequency ranges.); 
wherein the second RF frequency range is narrower than the first RF frequency range and the second step size is smaller than the first step size (In order for the signals to have unequal/different step sizes, one has to be narrower than the other.).
As to claim 6, Bontron in view of Harman, Cornic and Garrec teaches the stepped frequency radar system of claim 5, wherein the first RF frequency range and the second RF frequency range are non-overlapping RF frequency ranges (Cornic: Para. 16).
The teachings of Bontron cited alone only requires different center frequencies.  However, Cornic clearly teaches different frequency ranges which one of ordinary skill would understand to provide better protection against interference than simply having slightly different frequency ranges, e.g. different center/carrier frequencies.  
In view of the teachings of Cornic, it would have been obvious to simultaneously transmit two completely different frequency ranges in order to provide for even better protection from interference thus improving signal-to-noise and reducing false detections.  


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648